 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JON HUMES,                                         No. 2:18-cv-0966-MCE-EFB P
12                       Plaintiff,
13            v.                                         ORDER
14    SACRAMENTO COUNTY,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On May 9, 2019, the court screened plaintiff’s complaint pursuant to 28 U.S.C.

19   § 1915A. ECF No. 18. The court dismissed the complaint for failure to state a claim and as

20   duplicative, explained the deficiencies therein, and granted plaintiff thirty days in which to file an

21   amended complaint to cure the deficiencies. The order warned plaintiff that failure to file an

22   amended complaint could result in the dismissal of this action. The time for acting passed and

23   plaintiff failed to file an amended complaint or otherwise respond to the court’s order. Therefore,

24   on June 25, 2019, the court issued findings and recommendations to dismiss this action. ECF No.

25   22.

26          Now pending before the court are plaintiff’s motion to amend and objections to the

27   findings and recommendations. ECF Nos. 23 & 24. Plaintiff states that he is disorganized

28   following a change in address and multiple brain surgeries. Id. Good cause appearing, the court
                                                        1
 1   will hold the findings and recommendations in abeyance for another thirty days to allow plaintiff
 2   an additional opportunity to file an amended complaint in accordance with the May 9, 2019
 3   screening order.
 4          Accordingly, IT IS HEREBY ORDERED that plaintiff has 30 days to file an amended
 5   complaint in accordance with the May 9, 2019 screening order. The Clerk of the Court shall
 6   terminate plaintiff’s motion to amend at ECF No. 24 and send to plaintiff a courtesy copy of the
 7   complaint (ECF No. 1) and the screening order (ECF No. 18). Should plaintiff fail to comply
 8   with this order, the findings and recommendations will be submitted to the district judge for
 9   consideration.
10   DATED: July 17, 2019.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
